DETAILED ACTION
This office action is in response to the application filed on 03/13/2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on and 05/20/2019 and 02/07/2020 has been considered by the examiner.
Claim Objections
Claims 13-14 are objected to because of the following informalities:  Claim 13 recite “maintains voltage” input current” this should read “maintains a voltage” and “the input current”. Claim 14 recite “maintaining input current…. after input current… from the load allows current” this should be ““maintaining the input current…. after the input current… from the load allows the input current”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 4-5 and 12 recite the limitations “optionally” and after claim limitations it is not clear if the limitations after the word “optionally” were meant to be claimed by the applicant or not.  For purposes of examination the claim limitations after optional will not be taken into account.
	Claim 5 recites “6.(Original) The method of claim 1…” it is not clear if this claim belongs to the claim set or not since claim 1 is not a method and the limitations are not found in the specification.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “buck” in claims 1-12 is used by the claim to mean “a current booster converter” while the accepted meaning is “that a buck converter does not boost its output.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houston et al. US 2016/0352128.
	Regarding Claim 1, Houston teaches (Figures 1-5 and 8) a current booster (111, par. 11) comprising: a buck-type converter (207) including: an input node (204); an output node (208); an inductor (L0) connected in series between the input and output nodes; a first capacitor (C0) connecting between the output node and ground (gnd); a second capacitor (CI) connecting between the input node and ground; a first switch (Q1) connected in series between the input node and the inductor; and a second switch (Q2) connecting a node between the first switch and the inductor to ground; a controller  (209 and 501) operatively connected to control switching of the first and second switches, wherein the controller includes logic (See Fig. 5) configured to drive switching of the first and second switches in a first mode (first or second mode) to maintain voltage at the 
	Regarding Claim 2, Houston teaches (Figures 1-5 and 8) further comprising: a selector (211) operatively connected to each of the input and output nodes (204 and 208), and operatively connected to the controller (209 and 501) to select whether input for the controller is provided from the input node or from the output node, wherein the controller and the selector include logic (Fig. 5) to drive switching of the first and second switches (Q1-Q2) in the first mode (First or second mode) wherein voltage at the output node controls buck-type converter duty cycle to maintain voltage at the output node (when the controller uses VO_ERR) if current at the input node is below a set point (IA_MAX), and to drive switching of the first and second switches (Q1-Q2) in the second mode  (third mode) wherein current from the input node controls buck-type converter duty cycle to maintain constant current at the input node if current at the input node is equal to or above the set point. (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 3, Houston teaches (Figures 1-5 and 8)wherein the selector  (211) includes at least one of: a diode switch; a controlled switch from a comparator configured to switch on the set point; and/or a switch (at 511) controlled by a signal from the controller (from 501). (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 4, Houston teaches (Figures 1-5 and 8) wherein the controller  (209 and 501) is operatively connected to receive current (IA) at the input node (204) to control switching of the first and second switches (Q1-Q2) in the second mode (third mode), optionally further comprising at least one of a current measurement resistor 
	Regarding Claim 5, Houston teaches (Figures 1-5 and 8) wherein the controller (209 and 501) is operatively connected to receive voltage (Vin) at the input node (204) to control switching of the first and second switches (Q1-Q2) in the second mode (third mode). (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 8, Houston teaches (Figures 1-5 and 8), wherein the buck-type converter (208) is configured as at least one of the following configurations: a synchronous buck, fly-buckTM topology, single switch forward, two switch forward, bridge, resonant, and/or quasi-resonant.
	Regarding Claim 9, Houston teaches (Figures 1-5 and 8), wherein the first switch includes a MOSFET (Q1).
	Regarding Claim 10, Houston teaches (Figures 1-5 and 8) wherein the second switch includes at least one of a diode configured to switch based on duty cycle of the buck-type converter in the first and second modes without direct input from the controller; or a MOSFET (Q2).
	Regarding Claim 11, Houston teaches (Figures 1-5 and 8) further comprising: a load (113) connected to be powered from the output node of the buck-type converter (with Vo); and a voltage source (101 and 103) connected by a wireline to the input node of the buck-type converter (See Fig. 1) for providing power to the load conditioned by the buck-type converter. (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 13, Houston teaches (Figures 1-5 and 8) a method of boosting current (par. 11 the converter can be a boost converter) comprising: supplying electrical 
	Regarding Claim 14, Houston teaches (Figures 1-5 and 8) wherein maintaining input current (IA) includes capping the input current in the second mode (Third mode) after input current to the current booster reaches the set point (IA_MAX) and thereafter returning the current booster to the first mode (first or second mode) if demand from the load (113) allows current to the current booster to drop below the set point. (For Example: Paragraphs 17-23 and 32-37)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 2016/0352128 in view of Konoshi US 2011/0205917.
	Regarding Claim 6, Houston teaches (Figures 1-5 and 8) a controller.
	Houston does not teach wherein the controller is programmed with machine readable instructions to switch between the first and second modes at the set point wherein the set point varies in a way that accounts for expected cable resistance variations.
	Konishi teaches (Figures 3-6) wherein the controller (40) is programmed with machine readable instructions (Claim 11) to switch between the first and second modes (modes of operation) at the set point wherein the set point varies in a way that accounts for expected cable resistance variations (Figure 5 with 64). (For Example: Paragraphs 31-33)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the controller is programmed with machine readable instructions to switch between the first and second modes at the set point wherein the set point varies in a way that accounts for expected cable resistance variations, as taught by Konishi to provide a variable set point which takes into account resistance variations and improve controller functions. 
	
	 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 2016/0352128 in view of Rexha et al. US .
	Regarding Claim 7, Houston teaches (Figures 1-5 and 8) a controller.
	Houston does not teach wherein the controller is programmed with machine readable instructions to switch between the first and second modes at the set point wherein the set point varies in a way that changes to be refined based on voltage and/or current measurements locally or using telemetry.
	Rexha teaches (Figures 1-12) wherein the controller (496 and 80) is programmed with machine readable instructions (Col. 8 lines 65-67) to switch between the first and second modes (mode of operation) at the set point wherein the set point varies in a way that changes to be refined based on voltage and/or current measurements (Figures 4 and 7) locally or using telemetry (with 80). (For Example: Col. 8 lines 60-67 and Col. 9)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the controller is programmed with machine readable instructions to switch between the first and second modes at the set point wherein the set point varies in a way that changes to be refined based on voltage and/or current measurements locally or using telemetry, as taught by Rexha to provide a variable set point which takes into account  variations in the system and improve controller functions. 
	Regarding Claim 12, Houston teaches (Figures 1-5 and 8) a method.
	Houston does not teach wherein the load includes a motor, optionally wherein the motor is a brushless direct current motor (BLDC), optionally wherein the motor is optionally wherein the downhole tool includes at least one of a tractor, a drill, a mill, and/or a cutter.
	Rexha teaches (Figures 1-12) wherein the load includes a motor (Col. 6 lines 3-6), optionally wherein the motor is a brushless direct current motor (BLDC), optionally wherein the motor is connected to drive a downhole tool, optionally wherein the downhole tool includes at least one of a tractor, a drill, a mill, and/or a cutter. (For Example: Col. 8 lines 60-67 and Col. 9)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the load includes a motor, optionally wherein the motor is a brushless direct current motor (BLDC), optionally wherein the motor is connected to drive a downhole tool, optionally wherein the downhole tool includes at least one of a tractor, a drill, a mill, and/or a cutter, as taught by Rexha to provide a variable set point which takes into account  variations in the system and improve controller functions. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 2016/0352128 in view of Celani et al. US 2013/0057225.
	Regarding Claim 15, Houston teaches (Figures 1-5 and 8) further comprising switching the current booster (Fig. 2) from the first mode to the second mode (first or second to third mode). (For Example: Paragraphs 17-23 and 32-37)
	Houston does not teach wherein the set point corresponds to a point of maximum power transfer through the current booster to the load.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the set point corresponds to a point of maximum power transfer through the current booster to the load, as taught by Celani to improve power output capabilities and efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838